Citation Nr: 0513611	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable rating for bilateral 
hearing loss.

(The issue of entitlement to an initial rating in excess of 
10 percent for bilateral tinnitus is currently subject to a 
stay and will be addressed in a future Board deicsion.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for bilateral hearing loss and 
tinnitus, and assigned initial zero and 10 percent ratings, 
respectively.  The veteran duly appealed the RO's 
determination with respect to the initial ratings assigned.  

Regarding the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus, it is noted that the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that separate ratings must be assigned for 
right and left ear tinnitus under applicable criteria.  See 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005).  Because VA is seeking to have this decision appealed 
to the United States Court of Appeals for the Federal 
Circuit, the Secretary has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by the Court's 
decision in Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Because the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for tinnitus falls within these parameters, 
appellate consideration will be deferred.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed, 
such as this one, will be resumed.  





FINDING OF FACT

Repeated audiological evaluation shows that the veteran has, 
at worst, Level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2002 and June 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran, nor has he or his representative 
so argued.  The VCAA notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the VCAA notices discussed above and affording him 
the opportunity to respond, the RO reconsidered the veteran's 
claim as evidenced by the November 2003 supplemental 
statement of the case.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all relevant post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded a VA medical examination in 
connection with this claim.  The examination report provides 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss or tinnitus.  

In May 1997, the veteran submitted claim of service 
connection for bilateral hearing loss.  His claim is silent 
for any mention of tinnitus.  In support of his claim, the RO 
obtained VA clinical records showing that in May 1997, the 
veteran was seen with complaints of slowly progressive 
hearing problems.  He reported a history of military and 
post-service occupational noise exposure.  Tinnitus was not 
noted.  

Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
50
55
LEFT
15
15
15
40
60


Word recognition scores were excellent in quiet conditions.  
The veteran was counseled regarding the test results and 
impression were taken for hearing aids.  He was issued 
hearing aids in June 1997.

In a January 1998 rating decision, the RO denied service 
connection for bilateral hearing loss, noting that the 
service medical records were negative for findings of hearing 
loss.  Although the veteran was duly notified of the RO's 
decision, he did not perfect an appeal within the applicable 
time period.

In February 2000, the veteran again requested service 
connection for bilateral hearing loss.  He also claimed 
entitlement to service connection for tinnitus.  In support 
of his claim, he submitted a July 2000 VA clinical record 
showing that he had been seen for the purposes of replacing 
his hearing aids.  He reported a long history of hearing loss 
and tinnitus, likely secondary to noise exposure.  

Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
55
55
LEFT
20
20
20
45
65

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 96 percent correct on the 
left.  Impressions were taken for new hearing aids.  

In an August 2000 rating decision, the RO denied service 
connection for hearing loss and tinnitus on the basis that 
the service medical records were negative for complaints or 
findings of tinnitus, the veteran did not serve in combat, 
and there was no evidence to link the veteran's current 
hearing loss and tinnitus to his active service.  

The RO thereafter reconsidered the veteran's claim in light 
of the enactment of the VCAA.  In an October 2001 rating 
decision, the RO again denied service connection for hearing 
loss and tinnitus.  The veteran initiated an appeal of the 
RO's decision.

In support of his appeal, he submitted a December 2001 letter 
from a VA audiologist who indicated that the veteran had a 
history of progressive hearing impairment and tinnitus.  He 
noted that the veteran claimed that his tinnitus had been 
present since service.  The audiologist indicated that 
"[w]ith knowledge of past exams and military history, it is 
my professional opinion the tinnitus and hearing loss [the 
veteran] experiences is as likely as note [sic] due to 
service noise exposure involving extended engine room work."  

In a May 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned initial zero and 10 percent ratings, respectively.  
The veteran duly appealed the RO's determination arguing that 
the Rating Schedule was unfair.  He also argued that a higher 
rating was warranted as he needed hearing aids and felt 
uncomfortable having to ask people to repeat themselves.  

In support of his appeal, the RO obtained VA clinical 
records, dated from September 2001 to October 2002.  In 
pertinent part, these records show that the veteran was seen 
in May 2002 for a check of his hearing aids, which were found 
to be in good condition.  He was well known to the audiology 
clinic.  

Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
60
LEFT
25
20
20
50
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Also in support of the veteran's claim, the RO scheduled him 
for a VA medical examination, to be held in December 2002.  
The veteran, however, failed to report and neither furnished 
an explanation for his failure to report nor requested a 
postponement or rescheduling of the examination.  

In a January 2003 rating decision, the RO confirmed and 
continued the zero percent rating for the veteran's hearing 
loss, noting that he had failed to report for a VA medical 
examination, without explanation.  

In pertinent part, additional VA clinical records dated to 
July 2003 show that the veteran again sought treatment in May 
2003 for a check of his hearing aids.  They were found to be 
in good condition.  

The veteran underwent VA medical examination in October 2003.  
The claims folder was provided by the RO for review in 
connection with the examination.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
50
60
LEFT

20
10
50
75

Maryland CNC speech audiometry revealed speech recognition 
ability of 96 percent correct bilaterally.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2004).  

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not warranted.  

As set forth above, the October 2003 VA audiometric 
examination for compensation purposes showed that the veteran 
had an average pure tone threshold of 34 decibels in the 
right ear, with speech discrimination of 96 percent correct.  
He had an average pure tone threshold of 39 decibels in the 
left ear, with speech discrimination of 96 percent correct.  
The only possible interpretation of this examination is that 
the veteran's hearing loss is at level I in both ears, which 
equates to a zero percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Although it is unclear whether the May 1997, February 2000, 
and May 2002 VA audiometric reports obtained by the RO were 
prepared by a state-licensed audiologist using controlled 
Maryland CNC speech discrimination test and a puretone 
audiometry, the Board has nonetheless carefully considered 
them.  The only possible interpretation of these examination 
reports, however, is that the veteran's hearing loss is at 
level I in the right and left ears, which equates to a zero 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the audiological 
evaluations discussed above.  Therefore, an initial 
compensable rating is not warranted under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), but notes that the alternative tables are not for 
application.  As evidenced by the audiological tests 
discussed above, the veteran does not exhibit puretone 
thresholds of 55 or greater in any four of the five 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, nor 
did he have puretone thresholds of 30 decibels or less at 
frequencies of 1,000 Hertz and below, and 70 decibels or more 
at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2004).  Thus, a 
compensable rating for bilateral hearing loss is not 
warranted under 38 C.F.R. § 4.86(b).  

In reaching this decision, the Board has also considered the 
contentions of the veteran to the effect that an increased 
rating is warranted because he must ask others to repeat 
themselves and because he wears hearing aids.  The Board 
finds that such statements are of less probative value than 
the objective results shown during audiometric testing for VA 
compensation purposes and do not provide sufficient evidence 
on which to award a higher rating for bilateral hearing loss.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also considered the veteran's contentions to 
the effect that the Rating Schedule is unfair.  The Board, 
however, is bound by the statutes and regulations governing 
entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2992).  Under the facts of this case, the applicable criteria 
as set forth in the Rating Schedule are clear and the Board 
is bound by them.  The Board may not disregard the applicable 
criteria on the basis that they are allegedly unfair.  

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board finds that there is no basis 
for further action on this question.  Absent any argument or 
objective evidence that the veteran's hearing loss disability 
is productive of marked interference with employment, 
necessitates frequent periods of hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss does not rise 
to the level required for the assignment of an initial 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


